 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    KAREEM J. HOWELL,                       1:18-cv-00825-GSA-PC
12                  Plaintiff,                ORDER RE PLAINTIFF’S NOTICE OF
                                              VOLUNTARY DISMISSAL OF DEFENDANT E.
13          vs.                               ZAVALA FROM THIS CASE UNDER RULE 41
                                              (ECF No. 11.)
14    J. ALEJO, et al.,
                                              ORDER DIRECTING CLERK TO REFLECT
15                Defendants.                 THE DISMISSAL OF DEFENDANT ZAVALA
                                              ON THE DOCKET FOR THIS CASE
16

17

18

19

20

21

22

23

24          Kareem J. Howell (“Plaintiff”) is a state prisoner proceeding pro se and in forma
25   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983.         Plaintiff filed the
26   Complaint commencing this case on June 18, 2018. (ECF No. 1.)
27          On January 14, 2019, Plaintiff filed a notice of voluntary dismissal of defendant E.
28   Zavala from this case. (ECF No. 10.) Plaintiff has a right to voluntarily dismiss this defendant

                                                    1
 1   under Rule 41 of the Federal Rules of Civil Procedure. In Wilson v. City of San Jose, the Ninth
 2   Circuit explained:
 3                  Under Rule 41(a)(1), a plaintiff has an absolute right to voluntarily
            dismiss his action prior to service by the defendant of an answer or a motion for
 4          summary judgment. Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995)
            (citing Hamilton v. Shearson-Lehman American Express, 813 F.2d 1532, 1534
 5          (9th Cir. 1987)). A plaintiff may dismiss his action so long as the plaintiff files
            a notice of dismissal prior to the defendant’s service of an answer or motion for
 6          summary judgment. The dismissal is effective on filing and no court order is
            required. Id. The plaintiff may dismiss some or all of the defendants, or some
 7          or all of his claims, through a Rule 41(a)(1) notice. Id.; Pedrina v. Chun, 987
            F.2d 608, 609-10 (9th Cir. 1993). The filing of a notice of voluntary dismissal
 8          with the court automatically terminates the action as to the defendants who are
            the subjects of the notice. Concha, 62 F.2d at 1506. Unless otherwise stated,
 9          the dismissal is ordinarily without prejudice to the plaintiff's right to commence
            another action for the same cause against the same defendants. Id. (citing
10          McKenzie v. Davenport-Harris Funeral Home, 834 F.2d 930, 934-35 (9th Cir.
            1987)). Such a dismissal leaves the parties as though no action had been
11          brought. Id.
12   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). No defendant has filed an
13   answer or motion for summary judgment in this case. Therefore, Plaintiff’s notice of dismissal
14   is effective and the court shall reflect the dismissal of defendant E. Zavala from this action.
15          Accordingly, IT IS HEREBY ORDERED that:
16          1.      Plaintiff’s notice of voluntary dismissal of defendant E. Zavala is effective as of
17                  the date it was filed;
18          2.      Defendant E. Zavala is DISMISSED from this action; and
19          3.      The Clerk of the Court is DIRECTED to adjust the docket to reflect voluntary
20                  dismissal of defendant E. Zavala from this action pursuant to Rule 41(a).
21
     IT IS SO ORDERED.
22

23      Dated:     January 18, 2019                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28


                                                      2
